IN THE SUPREME COURT OF IOWA
                            No. 83 / 05-0711

                          Filed August 18, 2006

MATTHEW JOHN STAMMEYER,

      Appellant,

vs.

DIVISION OF NARCOTICS
ENFORCEMENT OF THE IOWA
DEPARTMENT OF PUBLIC SAFETY,

      Appellee.
________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Michael D.

Huppert, Judge.



      Employee appeals from order dismissing his veterans’ preference

claim for lack of subject matter jurisdiction. DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.


      John F. Fatino of Whitfield & Eddy, P.L.C., Des Moines, for

appellant.



      Thomas J. Miller, Attorney General, and Jeffrey C. Peterzalek,

Assistant Attorney General, for appellee.
                                      2
STREIT, Justice.

      Since    the   Civil   War,   Iowa   has   recognized   the   enormous

contributions made to our lives by veterans of our armed forces by giving

preference to veterans seeking employment with the state, as well as

employment with the cities, counties, and school corporations within the

state. See generally Kitterman v. Bd. of Supervisors, 137 Iowa 275, 115
N.W. 13 (1908).      The plaintiff-appellant, Matthew Stammeyer, appeals

from the district court’s dismissal of his veterans’ preference claim. The

district court dismissed Stammeyer’s claim after it concluded it did not

have jurisdiction over the dispute.        Because we conclude the proper

avenue for his complaint was the grievance procedure set forth by the

collective bargaining agreement, we vacate the decision of the court of

appeals and affirm the district court’s order granting the State’s motion

to dismiss.

      I. Facts and Prior Proceedings

      Stammeyer served with the Iowa Army National Guard from 1981

through 2002 and qualifies as a “veteran” for the purposes of Iowa Code

chapter 35C. See Iowa Code § 35.1(2)(b)(2) (2003). Stammeyer has been

employed by the Iowa Department of Public Safety, Iowa State Patrol

Division, as a trooper since August of 1985.          Stammeyer is also a

member of a collective bargaining unit subject to a collective bargaining

agreement between the State Police Officer Council and the Iowa

Department of Public Safety.

      In accordance with the provisions of the collective bargaining

agreement, Stammeyer requested a transfer to the Division of Narcotics

Enforcement (hereinafter “DNE”).           Stammeyer interviewed for two

positions with DNE but on December 17, 2004, was notified he was not

selected to fill either position.
                                      3
      On      December    19,   2004, Stammeyer sent a letter to DNE

requesting: (1) the specific reasons he was not selected for either DNE

position; (2) that any such reasons be filed for public review; and (3) that

this information be sent to him within ten days of the successful

applicant’s selection.

      DNE did not respond to this request, so Stammeyer filed a petition

in district court appealing DNE’s decision and applying for a writ of

mandamus.        See id. § 35C.4 (stating a refusal to allow a veterans’

preference entitles the veteran-applicant to maintain an action of

mandamus to right the wrong). Stammeyer alleged he was entitled to

preference in employment as a veteran and asked the district court to set

aside the appointment and to require DNE to allow him the veterans’

preference.     In his application for writ of mandamus, he alleged Iowa

Code chapter 35C imposed a duty on DNE, DNE breached this duty, and

a writ should lie to “right the wrong.”

      The State filed a motion to dismiss alleging the district court

lacked subject matter jurisdiction to hear the case because the collective

bargaining agreement and chapter 20 of the Iowa Code govern

Stammeyer’s transfer and provide the exclusive grievance procedure for

resolving disputes. It also alleged the veterans’ preference applies only to

“appointment or employment,” not inter-divisional transfers.        See id.

§§ 35C.1, .3.

      The district court concluded the grievance procedures set forth in

the collective bargaining agreement controlled the dispute and deprived

the court of jurisdiction. See id. § 20.18 (stating public employees shall

follow the grievance procedures provided in a collective bargaining

agreement).
                                     4
      Stammeyer       appealed   this dismissal,    claiming     he     was

improperly denied the opportunity to raise his veterans’ preference claim

in district court.   He further contended his veterans’ preference rights

were violated when DNE filled one of the positions with a person who was

not a current state employee. The State Police Officers Council filed an

amicus curiae brief arguing the district court erred in dismissing

Stammeyer’s case because the ruling effectively deprived him of the

veterans’ preference rights conveyed to him by chapter 35C and deprived

him of any meaningful challenge to the actions which disregarded his

veterans’ preference rights.

      The court of appeals held chapter 20 of the Iowa Code did not

preclude Stammeyer from availing himself of the specific remedies set

forth in chapter 35C. The court of appeals reversed the district court’s

ruling and remanded the case for further proceedings.          We granted

further review.

      II. Standard of Review

      “The [district] court has inherent power to determine whether it

has jurisdiction over the subject matter of the proceedings before it.”

Tigges v. City of Ames, 356 N.W.2d 503, 512 (Iowa 1984). Our scope of

review of rulings on subject matter jurisdiction is for correction of errors

at law. Id.
      III. Merits

      The question presented in this case is whether a public employee

subject to a collective bargaining agreement can bypass mandatory

grievance procedures and seek relief directly from the district court

under the Iowa Veterans’ Preference Law. The district court answered

this question in the negative, and Stammeyer made two general

arguments on appeal:       (1) the grievance procedure set forth in the
                                          5
collective bargaining agreement is not             the    exclusive   remedy      for

veterans’ preference claims; (2) because one of the positions was filled by

a person who was not a state employee, he should be treated as a new

applicant and not be bound by the collective bargaining agreement. We

will address each argument in turn.

      A. Exclusive Remedy

      Chapter 35C provides veterans are entitled “to preference in

appointment and employment over other applicants of no greater

qualifications.” Iowa Code § 35C.1(1). A refusal to allow the preference

entitles the applicant to maintain an action of mandamus to right the

wrong.   Id. § 35C.4.      If, after receiving evidence, the court finds the

veteran/applicant was qualified to hold the position for which he or she

has applied, the court can direct further action by the appointing body.

Id. § 35C.5.

      While     chapter    35C    does    not   specifically     address   employee

transfers,     the   collective   bargaining       agreement       which    governs

Stammeyer’s employment with the Iowa Department of Safety has

explicit provisions that govern the employee transfer process.                  When

making the decision as to which potential transferee should be hired, the

agreement provides the employer “will take into consideration ability, job

requirements, operational efficiency and seniority.” The employer is not

required to take into consideration the applicant’s status as a veteran.
      The agreement also sets forth a specific grievance procedure for

complaints “involving an alleged violation of a specific provision of the

[collective bargaining] Agreement, or the interpretation or application of a

term of this Agreement.” The agreement states the grievance procedure

shall be “exclusive” and “shall replace any other grievance procedure for

adjustment      of   any   disputes      arising   from    the    application    and
                                         6
interpretation of this Agreement.” See also id. § 20.18 (stating public

employees shall follow the grievance procedures provided in a collective

bargaining agreement).

      Stammeyer contends public employees who are subject to

collective bargaining agreements are also allowed to pursue remedies

under chapter 35C because veterans’ preferences are not a mandatory

subject   of   collective   bargaining       and   chapter   35C   overrides    any

inconsistent provisions in a collective bargaining agreement.                   This

argument involves the intersection of two different chapters of the Iowa

Code—veterans’ preference rights under chapter 35C and public

employment relations (collective bargaining) under chapter 20.

      Iowa Code chapter 20, the Public Employment Relations Act, is

designed “to promote harmonious and co-operative relationships between

government and its employees by permitting public employees to

organize and bargain collectively.” Id. § 20.1. Section 20.9 provides the

public employer and the employee organization shall meet to negotiate

with respect to

      wages, hours, vacations, insurance, holidays, leaves of
      absence,     shift differentials, overtime   compensation,
      supplemental pay, seniority, transfer procedures, job
      classifications, health and safety matters, evaluation
      procedures, procedures for staff reduction, in-service
      training and other matters mutually agreed upon.

(Emphasis added.)       The product of these negotiations is the collective

bargaining agreement.

      Chapter 20 places one important limitation on the scope of

collective bargaining agreements.              It ensures that Iowa statutes

supersede      terms   in   a   collective    bargaining     agreement   that    are

inconsistent with Iowa law. Section 20.28 provides:
                                       7
            A provision of the Code which is inconsistent with
      any term or condition of a collective bargaining agreement
      which is made final under this chapter shall supersede the
      term or condition of the collective bargaining agreement unless
      otherwise provided by the general assembly.

(Emphasis added.) Stammeyer argues the phrase in section 35C.1 which

states “preference in appointment and employment over other applicants

of no greater qualifications” gives veterans’ preference rights to current

state employees seeking a transfer. He argues the transfer provisions in

the collective bargaining agreement which do not give such a preference

are therefore inconsistent with the Iowa Code. Because of this alleged

inconsistency, Stammeyer contends he is not subject to the mandatory

grievance procedures set forth in the collective bargaining agreement. In

order for this court to conclude Stammeyer was not subject to the

mandatory grievance procedures set forth in the collective bargaining

agreement, we must first find there is an inconsistency between the

collective bargaining agreement and section 35C.1.

      On its face, section 35C.1 does not expressly indicate veterans

deserve a preference when interviewing for a job transfer.     Stammeyer

does not argue that “appointment” means more than an initial hiring

decision.   Instead, he argues the legislature intended for the term

“employment” to be interpreted broadly so that it encompasses other

employment decisions made after the initial hire.

      We do not interpret this term so broadly.      Chapter 35C grants

veterans a preference at the time of the initial hire and, as discussed

below, at the time of removal. There is nothing to suggest veterans are to

be given ongoing preferences during their term of employment.

      Beyond the preference in “appointment and employment,” the

legislature granted veterans a preference for veterans facing removal from
                                    8
their employment.     This removal statute     shines    light   on   the

legislature’s choice of meaning for the word “employment.”        Section

35C.6 states:

       No person holding a public position by appointment or
       employment, and belonging to any of the classes of persons
       to whom a preference is herein granted, shall be removed
       from such position or employment except for incompetency
       or misconduct shown after a hearing, upon due notice, upon
       stated charges, and with the right of such employee or
       appointee to a review by a writ of certiorari or at such
       person’s election, to judicial review in accordance with the
       terms of the Iowa administrative procedure Act, chapter 17A,
       if that is otherwise applicable to their case.

Use of the phrase “holding a public position by appointment or

employment” implies a narrow interpretation of the term “employment.”

The term “holding” refers to the status of the employee. The phrase “by

appointment or employment” describes how the veteran got the position

to begin with. One can either be appointed to the position, or employed

in the position through the regular hiring process.     The confluence of

these terms in the phrase “holding a public position by appointment or

employment” indicates the legislature intended the term “employment” to

be used as an alternative description of how the veteran got the position;

not as a broad term encompassing all employment decisions made after

the initial hire.

       The legislative history surrounding section 35C.1 also implies the

term “employment” does not refer to subsequent employment decisions.

Prior to 1985, the veterans’ preference statute expressly stated veterans

were “entitled to preference in appointment, employment, and promotion

over other applicants of no greater qualifications.” See Iowa Code § 70.1

(1985) (now codified in Iowa Code § 35C.1). However, in 1985, the Iowa

legislature removed the preference for promotions. 1985 Iowa Acts ch.
                                     9
50, § 1.   By removing the phrase “and promotions,” the legislature

restricted the veterans’ preference to the initial hiring decision and, as

noted in section 35C.6, to the employment discharge decision. In total,

we simply cannot interpret the phrase “appointment and employment” so

broadly that it encompasses other decisions made during employment.

      An analysis of case law from other jurisdictions supports this

conclusion.   In Pinther v. Wyoming, 866 P.2d 1300 (Wyo. 1994), the

Wyoming Supreme Court faced a similar challenge to a veterans’

preference statute that was very similar to the Iowa veterans’ preference

statute.   A state employee, who was a veteran, argued the Wyoming

veterans’ preference statute, which stated veterans and their widows

“shall be preferred for appointment or employment,” meant he was

entitled to the preference when he applied for a job transfer. Pinther, 866
P.2d at 1303 (citing Wyo. Stat. Ann. § 19-6-102(a) (1977)). The Wyoming

Supreme Court disagreed. Id. at 1304. The court noted the Wyoming

legislature intended for the veterans’ preference statute to give qualified

veterans the benefit of a competitive advantage in the state hiring

process. Id. The court found this benefit was fully satisfied when the

legislature gave the preference only to those veterans who were initially

seeking state employment.     Id.   As a result, the court concluded the

preference in “appointment or employment” did “not extend to a qualified

veteran who [was] a state employee seeking a transfer to another state

agency.” Id. at 1303-04.

      Several federal courts have also concluded veterans’ preference

rights do not extend to current government employees seeking a transfer

to a different position. In Brown v. Department of Veteran’s Affairs, 247
F.3d 1222, 1224 (Fed. Cir. 2001), the Court of Appeals for the Federal

Circuit analyzed the Veterans’ Preference Act (VPA) as codified in 38
                                     10
U.S.C. § 4214 (1994). Even though         the purpose of section 4214 was

“to promote the maximum of employment and job advancement

opportunities within the Federal Government for . . . veterans,” the court

of appeals noted that “veterans are not accorded limitless rights and

benefits” and concluded veterans were not accorded any preference

under the VPA when seeking promotion or intra-agency transfers.

Brown, 247 F.3d at 1224 (quoting 38 U.S.C. § 4214(a)(1)).

      Also, in a suit brought by city mail carriers who desired positions

as rural mail carriers at the same salary, the Court of Appeals for the

Eleventh Circuit analyzed the VPA and stated “veterans’ preference only

applies to initial employment, not to movement of an incumbent

employee from one job to another within an agency” and “[t]he scope of

veterans’ preference cannot be enlarged by the fiction of treating within-

agency movement as initial employment.” Glenn v. U.S. Postal Serv., 939
F.2d 1516, 1521-23 (11th Cir. 1991). And finally, in Pulley v. Tennessee

Valley Authority, 368 F. Supp. 90, 93 (M.D. Tenn. 1973), a Tennessee

district court recognized the VPA provided a preference both in

appointment and retention in federal positions, but found “promotion

and non-promotion, transfer and non-transfer of employees within a

department of government [was] a matter of supervisory discretion and

not ordinarily subject to judicial review.”

      In short, when divining whether the phrase “preference in

employment     and   appointment”    should    be   interpreted   broadly   to

encompass intra-agency transfers, we find no authority indicating the

legislature, after removing the term “and promotion” from the veterans’
                                          11
preference      statute      in    1985,       intended     veterans      be     given

preferences in intra-agency transfer requests. 1

       Because we do not find the present veterans’ preference applicable

to intra-agency transfers, we conclude there is no inconsistency between

the transfer provisions in the collective bargaining agreement and

chapter 35C. Without this inconsistency, there is no right of action that

trumps the mandatory grievance procedures set forth in the collective

bargaining agreement.

       Even if there is no inconsistency, Stammeyer contends our

decision in O’Malley v. Gundermann, 618 N.W.2d 286 (Iowa 2000),

establishes two separate avenues of relief for a veteran subject to a

collective bargaining agreement—the grievance procedures under the

collective bargaining agreement and a petition with the district court

under chapter 35C. Stammeyer argues O’Malley stands for the principle

that claims under chapter 35C are distinct from avenues of redress for

violations of the collective bargaining agreement.

       We disagree. Stammeyer’s argument stretches beyond the issues

ruled upon in O’Malley. O’Malley was a veteran whose employment at

the Iowa Veterans’ Home was terminated after he sold a knife to one of

the Home’s residents. O’Malley, 618 N.W.2d at 288. O’Malley challenged

his dismissal through the grievance procedures set forth in the


       1In  Geyer v. Triplett, 237 Iowa 664, 669, 22 N.W.2d 329, 332 (1946), we stated
that the soldiers’ preference statute should be given a “liberal construction”; however,
we also noted that “such act should be so construed, when within reason possible, so
that its evident purpose be accomplished.” See also Krohn v. Judicial Magistrate
Appointing Comm’n, 239 N.W.2d 562, 564 (Iowa 1976) (“Although the provisions of the
soldiers preference law are to be liberally construed they should yield to the power to
select members of the judiciary. . . . To hold the soldiers preference law applicable to
appointment for the office [of judicial magistrate] would inappropriately limit and
restrict the options of the commission . . . .”). As noted above, the evident purpose of
chapter 35C was to reward veterans by giving them a preference in initial hiring
decisions.
                                      12
applicable    collective   bargaining      agreement.   Id. at 289.        This

process took several months. Once an arbitrator concluded O’Malley was

discharged for proper cause, O’Malley filed a petition in district court

seeking a writ of certiorari. Id. In this petition he alleged the action of

the arbitrator, in determining he had been discharged for just cause, was

in violation of his rights as a veteran under Iowa Code section 35C.6

(employment removal procedures).        Id.    The district court concluded,

however, that the act O’Malley claimed was illegal was not the

arbitrator’s decision but his employer’s termination decision.      Id.     The

court ruled it lacked subject matter jurisdiction to consider the petition

because it had not been filed within thirty days of O’Malley’s termination.

Id. at 290.

      We affirmed the district court’s decision. The discharge decision

was final at the time it was made, and the delay in processing the

challenge through the arbitration required by the collective bargaining

agreement rendered the petition for writ of certiorari untimely.          Id. at

291-92 (citing Iowa Rule of Civil Procedure 319 (now rule 1.1402(3))

which states a petition for writ of certiorari “must be filed within thirty

days from the time the tribunal, board, or officer exceeded its jurisdiction

or otherwise acted illegally”). Because the petition for a writ of certiorari

was not filed in a timely manner, we concluded the court did not have

jurisdiction to hear the claim. Id.

      The issue in O’Malley was the determination of the time frame for

filing a chapter 35C certiorari action for O’Malley’s allegedly improper

removal. Id. (“the issue here is whether O’Malley filed his petition in a

timely manner”). We were not presented with the separate and distinct

question as to whether he was required to first exhaust the grievance

procedures set forth in the collective bargaining agreement before he
                                    13
could file his chapter 35C improper      removal   petition.   In   addition,

O’Malley is distinguished from the present case because it concerned

veterans’ rights surrounding removal from employment, not veterans’

preference rights in hiring decisions.

      B. Transfer or Employment

      Because a person outside the Department of Public Safety was

hired for one of the positions for which he had applied, Stammeyer

argues he should have been treated as a new applicant competing with

other applicants for a vacant position.      Under this theory, he would

thereby receive the veterans’ preference and retain his right to petition

the district court directly without any reference to the collective

bargaining agreement.      Stated another way, Stammeyer argues his

request for an inter-divisional transfer to DNE should be treated the

same as a request from a new, non-transferring applicant; otherwise,

there would be an unfair distinction between a current “veteran”

employee and a new hire and he would lose the preference granted in

section 35C.1.

      The State contends this argument was not preserved for appellate

review because the district court did not rule on the issue and

Stammeyer did not file a motion asking the court to enlarge its findings

to rule upon the issue.        The State’s argument is based on the

fundamental doctrine of appellate review that issues must ordinarily be

both raised and decided by the district court before we will decide them

on appeal.   Wilson v. Liberty Mut. Group, 666 N.W.2d 163, 167 (Iowa

2003). “When a district court fails to rule on an issue properly raised by

a party, the party who raised the issue must file a motion requesting a

ruling in order to preserve error for appeal.”      Meier v. Senecaut, 641
N.W.2d 532, 537 (Iowa 2002). If the court does not rule on an issue and
                                       14
neither   party   files   a   motion    requesting the district court to do

so, there is nothing before us to review.     Wilson, 666 N.W.2d at 167.

Such is the case at hand.

      At the conclusion of its ruling, the district court stated:

      For the reasons set out above, the former statute controls
      over the latter, and this court does not have jurisdiction over
      the present dispute. As such, there is no reason to reach the
      appellee’s [the State’s] second argument regarding the
      applicability of chapter 35C to intra-agency transfers.

There is nothing indicating the court ruled upon or even considered

Stammeyer’s “new hire/transfer” argument. Despite the missing ruling,

Stammeyer contends he did not need to file a further motion because “it

strains credulity to suggest that a further ruling from the district court

would be necessary to preserve error on this point.” Stammeyer claims

“the district court was presented with the argument, but in light of its

ruling on the issue, it could not reach the latter argument.”

      We disagree. If there are alternative claims or defenses, and the

district court does not rule on all alternative claims or defenses, the

losing party must file a posttrial motion to preserve error on the claims or

defenses not ruled on. See, e.g., Sandbulte v. Farm Bureau Mut. Ins. Co.,

343 N.W.2d 457, 466 (Iowa 1984) (“We do not pass on alternative

arguments and matters set forth in defendants’ motions for summary

judgment that were not specifically addressed by the trial court’s

ruling.”). This new hire/transfer argument is distinct from the court’s

ruling which considers whether the collective bargaining agreement

controls the grievance procedure.       This can best be described as an

“even-if” argument—even if the court finds Stammeyer should have

followed the grievance procedures set forth in the collective bargaining

agreement because he was a current employee competing with other
                                    15
current     employees   for   a   job    transfer, he could still pursue a

chapter 35C claim in district court because he was (for at least one of the

positions) competing against an applicant who was not a current

employee.     For whatever reason, the district court did not address

Stammeyer’s even-if argument, and Stammeyer did not file a motion

requesting that the court do so.        Without such a ruling or motion

requesting a ruling, there is nothing for us to review on this issue. See

id.

      IV. Conclusion

      Chapter 35C does not grant a veterans’ preference for intra-agency

transfers. Therefore, Stammeyer was required to pursue his claim via

the grievance procedure set forth in the collective bargaining agreement.

We vacate the decision of the court of appeals and affirm the district

court’s order granting the State’s motion to dismiss.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT AFFIRMED.